Citation Nr: 0627678	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the veteran did not 
warrant separate evaluations for each ear for tinnitus.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus, which is currently evaluated as 10 percent 
disabling.  He asserts he warrants a 10 percent evaluation 
for each ear.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  Rather, it allows for one 10 percent evaluation 
whether tinnitus is unilateral or bilateral.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of a 10 percent evaluation for each ear with 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  The veteran's claim fell under the 
stay.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted, which has allowed the Board to now consider 
the veteran's claim for increase.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Further, the provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


